DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 05/26/2022.
Applicant’s amendments filed 05/26/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, and 19, and the cancellation of claim 13.
Claim Objections
Claims 1-12 and 14-20 are objected to because of the following informalities:
Claim 1 recites limitation “the plurality of side light transmitting plates are formed” (line 13) that, as it appears, includes a typographical error and should be amended to recite “the plurality of side light transmitting plates is formed”.
Claim 1 recites limitation “the thickness” (line 16) that lacks explicit antecedent basis in the claim. The claim 1 should be amended to recite “a thickness” instead of the “the thickness”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is vague and indefinite because it depends from a canceled claim 13. For the purposes of compact prosecution, it is interpreted that claim 14 depends on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh et al. (hereinafter Hsieh) in view of Goeoetz et al. (US 2017/0345977, hereinafter Goeoetz) and Li (US 2017/0059129).
With respect to Claim 1, Hsieh discloses a light transmitting device package (e.g., a light-emitting device having a packaging structure with quantum dot material) (Hsieh, Figs. 1A-1B, 9A-9D, ¶0002, ¶0023-¶0034, ¶0038-¶0041, ¶0055-¶0061) comprising:
       a light emitting device (1) (Hsieh, Fig. 1A, ¶0023, ¶0032);
       a light transmitting plate body (5) (Hsieh, Fig. 1A, ¶0023, ¶0025-¶0028) formed above the light emitting device (1) and included a lower light transmitting plate (e.g., 504, horizontal portion of the third barrier layer 504 including a surface in contact with bottom surface of the second barrier layer 503), a plurality of side light transmitting plates (e.g., 504, vertical portions of the third barrier layer 504 including inner side surfaces 5041) formed on an upper surface of the lower light transmitting plate (504), an upper light transmitting plate (e.g., the first barrier layer 502) formed on a surface of the plurality of side light transmitting plates (e.g., vertical portions of the third barrier layer 504), and an empty portion (e.g., a portion corresponding to a wavelength conversion layer 501);
       a wavelength converting unit (e.g., including wavelength conversion materials of the light transmitting layer 2 and the wavelength conversion layer 501) (Hsieh, Fig. 1A, ¶0023, ¶0025-¶0028, ¶0030) included a first wavelength converting layer (e.g., 2, the light transmitting layer including wavelength conversion materials) formed on a lower surface of the lower light transmitting plate (e.g., horizontal portion of the third barrier layer 504) and a second wavelength converting layer (e.g., the wavelength conversion layer 501) (Hsieh, Fig. 1A, ¶0027) formed on the upper surface of the lower light transmitting plate; and
       an adhesive layer (4) (Hsieh, Fig. 1A, ¶0023, ¶0024) formed between the light transmitting plate body (5) and the light emitting device (1).
Further, Hsieh does not specifically disclose that (1) an upper light transmitting plate formed on an upper surface of the plurality of side light transmitting plates, (2) wherein the plurality of side light transmitting plates are formed in a directional shape having a predetermined degree and a width of the upper light transmitting plate is greater than a width of the lower light transmitting plate, and wherein the thickness of the plurality of side light transmitting plates gradually increases from the lower light transmitting plate to the upper light transmitting plate. 
Regarding (1), Goeoetz teaches forming a conversion element (3) comprising a cover body (1/2) (Goeoetz, Fig. 2A, ¶0022-¶0023, ¶0025, ¶0027-¶0028, ¶0067-¶0069) including a cavity (10) filled with a filling material (30) having the wavelength-converting quantum dots, wherein the cover body (1/2) has connecting surfaces to connect a first body (1) having lower plate and side plates and a second body (2) to enclose the cavity (10) in the type of a frame to hermetically seal the wavelength-converting quantum dots from the air surrounding the conversion element to improve efficiency of the wavelength conversion of the conversion material, and to increase operational lifetime of the conversion element.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a light transmitting device of Hsieh by forming a light transmitting body having a second body connected to the upper surfaces of the lower body to enclose the wavelength material in the type of a frame as taught by Goeoetz to have an upper light transmitting plate formed on an upper surface of the plurality of side light transmitting plates in order to hermetically seal the wavelength-converting material from the air to improve efficiency of the wavelength conversion material, and to increase operational lifetime of the conversion element (Goeoetz, ¶0022-¶0023, ¶0025, ¶0027-¶0028).
Regarding (2), Li teaches a quantum dot light emitting device including a light transmitting body (63/64/65) (Li, Fig. 5A, ¶0002, ¶0006-¶0008, ¶0055-¶0064) that comprises a lower light transmitting plate (e.g., quantum dot package layer 63) (Li, Fig. 5A, ¶0056-¶0063), a plurality of side plates (e.g., a sealing component 65 on an outer side surface of the quantum dot package layers 63 and 64) (Li, Fig. 5A, ¶0059-¶0060), and an upper light transmitting plate (e.g., a sealing component 65 on the quantum dot package layers 63/64 and extending to the package substrate 62) (Li, Fig. 5A, ¶0063-¶0064) such that the plurality of side plates (e.g., a sealing component 65 on an outer side surface of the quantum dot package layers 63/64) are formed in a directional shape having a predetermined degree and a width of the upper light transmitting plate (e.g., a sealing component 65 on the upper surface of the quantum dot package layers 63/64 and extending to the package substrate 62) is greater than a width of the lower light transmitting plate (63), and wherein the thickness of the plurality of side plates (e.g., a sealing component 65 on an outer side surface of the quantum dot package layers 63/64) gradually increases from the lower light transmitting plate (63) to the upper light transmitting plate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a light transmitting device of Hsieh by forming a light transmitting body at an opening of the concave groove and sealing the quantum dot package layer as taught by Li to have light transmitting device package, wherein the plurality of side light transmitting plates are formed in a directional shape having a predetermined degree and a width of the upper light transmitting plate is greater than a width of the lower light transmitting plate, and wherein the thickness of the plurality of side light transmitting plates gradually increases from the lower light transmitting plate to the upper light transmitting plate in order to provide a barrier against a water and oxygen to seal the quantum dot package layers, and to improve light conversion efficiency of quantum dot material (Li, ¶0002, ¶0007, ¶0008, ¶0063-¶0064).
Regarding claim 4, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose that in the light emitting device package of the embodiment of Fig. 1A, the adhesive layer is formed integrally with the first wavelength converting layer. However, Hsieh teaches that the adhesive layer (4) (Hsieh, Fig. 1A, ¶0024) comprises a silicone material, and an embodiment of Fig. 4A (Hsieh, Fig. 4A, ¶0029-¶0030, ¶0038-¶0042), wherein the light-transmitting layer (2) comprising silicone and phosphor material is formed between the chip and the light transmitting plate body (5), such that the light-transmitting layer (2) comprising silicone and phosphor material is in direct contact with the light transmitting plate body (5) and functions as an adhesive layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming the light-transmitting layer comprising silicone and phosphor material in direct contact with the light transmitting plate body as taught by Hsieh to have the light emitting device package, wherein the adhesive layer is formed integrally with the first wavelength converting layer in order to provide improved light emitting device package with quantum dots and reliable wavelength conversion structure (Hsieh, ¶0002, ¶0034, ¶0042).
Regarding claim 7, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package comprising the empty portion (e.g., the wave length conversion material 501 is provided in the empty portion that is sealed between the first barrier layer 502, the second barrier layer 503, and the third barrier layer 504) (Hsieh, Fig. 1A, ¶0025).
Regarding limitation “the empty portion is in a vacuum state”, it is noted that the above language is directed towards the process of making a conversion body by applying a second cover body.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the empty portion is in a vacuum state” only requires a structure, the empty portion, which does not distinguish the invention from the combination Hsieh/Goeoetz/Li, that teaches the structure as claimed.
Nevertheless, Goeoetz teaches forming the empty portion (10) by applying a second cover body (2) to the first body (1) (Goeoetz, Fig. 1C, ¶0034) in a vacuum state.
Regarding claim 9, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package, further comprising: an insertion groove (e.g., the reflector 3 having an opening in the bottommost surface 303 for the light emitting chip 1) (Hsieh, Figs. 1A-1B, ¶0023) into which a part of the light emitting device (1) is inserted.
Regarding claim 10, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 9. Further, Hsieh discloses the light emitting device package, wherein a width of the second wavelength converting layer (501) is greater than a width of the insertion groove (e.g., a width of the opening in the bottommost surface 303 of the reflective layer 3 for the light emitting chip 1) (Hsieh, Figs. 1A-1B, ¶0023).
Regarding claim 15, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package, wherein the side light transmitting plates (e.g., vertical portions of the third barrier layer 504) (Hsieh, Figs. 1A-1B, ¶0023) comprise a first region (e.g., a connecting region connected to the upper barrier layer 502).
Regarding limitation “a welding region”, it is noted that the above language is directed towards the process of making a connection region.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “a first welding region” only requires a structure, a connection region, which does not distinguish the invention from the combination Hsieh/Goeoetz/Li, that teaches the structure as claimed.
Nevertheless, Hsieh does not specifically disclose “a first welding region”. However, Goeoetz teaches forming a connection region (121/122) (Goeoetz, Figs. 1C, 2A, ¶0065) by using laser welding to enclose the cavity filled with a filling material (30) having the wavelength-converting quantum dots, wherein the cover body (1/2) has connecting surfaces to connect a first body (1) having lower plate and side plates and a second body (2) to enclose the cavity (10) in the type of a frame to hermetically seal the wavelength-converting quantum dots from the air surrounding the conversion element to improve efficiency of the wavelength conversion of the conversion material, and to increase operational lifetime of the conversion element.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a light transmitting device of Hsieh/Goeoetz/Li by forming a light transmitting body having a second body connected to the upper surfaces of the lower body by a welding process to enclose the wavelength material in the type of a frame as taught by Goeoetz to have the side light transmitting plates comprise a first welding region in order to hermetically seal the wavelength-converting material from the air to improve efficiency of the wavelength conversion material, and to increase operational lifetime of the conversion element (Goeoetz, ¶0022-¶0023, ¶0025, ¶0027-¶0028).
Regarding claim 18, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package, further comprising: a reflector member (3) (Hsieh, Figs. 1A-1B, ¶0023, ¶0031) surrounding the light emitting device (1) and the light transmitting plate body (5).
Regarding claim 19, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 18. Further, Hsieh discloses the light emitting device package, wherein a loser surface of the light emitting device (1) includes at least one electrode (e.g., 102A/120B) (Hsieh, Figs. 1A-1B, ¶0023) and the at least one electrode is further protruded downward than a lower surface (e.g., 303) of the reflector member (3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 1, and further in view of Luo et al. (US 2014/0246689, hereinafter Luo).
Regarding claim 2, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package, wherein the second wavelength converting layer (501) (Hsieh, Fig. 1A, ¶0026) is a quantum dot (QD) phosphor (e.g., quantum dot material in a matrix) including a particle having a small size (e.g., less than 100 nm), but does not specifically disclose that a quantum dot (QD) phosphor includes a particle having a smaller size than a particle of the first wavelength converting layer. However, Luo teaches that an average diameter (Luo, Fig. 1, ¶0007-¶0010, ¶0039) of the conventional phosphor particle (105) is 20 or more times the average diameter of the quantum dots (106), specifically, average diameter of the conventional phosphor particle is in a range from 1 micrometer to 100 micrometers, which is a common size distribution for commercially available LED phosphor particles.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming the first wavelength converting layer including the conventional phosphor particle having an average diameter 20 or more times the average diameter of the quantum dots as taught by Luo to have the light emitting device package, wherein a quantum dot (QD) phosphor including a particle having a smaller size than a particle of the first wavelength converting layer in order to provide improved light emitting device having both conventional phosphor and quantum dots to control and achieve the desired color and uniformity of the output light (Luo, ¶0007-¶0010).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 1, and further in view of Chen (US 2019/0081219).
Regarding claim 3, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh discloses the light emitting device package, wherein the adhesive layer (4) (Hsieh, Fig. 1A, ¶0024) is formed on a lower surface of the light transmitting plate (e.g., 504, horizontal portion of the third barrier layer 504), but does not specifically disclose that the adhesive layer is formed on a lower surface of the first wavelength converting layer.
However, Chen teaches a quantum dot-based color-converted light-emitting device (Chen, Fig. 4A, 5I, ¶0002, ¶0035-¶0055, ¶0070-¶0082) comprising a quantum dot material and a phosphor material having a low thermal resistance with superior heat dissipation path to reduce the junction temperature of the LED semiconductor chip, wherein the first wavelength converting layer (21) (Chen, Fig. 4A, 5I, ¶0042-¶0043) including phosphor material is formed on a lower surface of the lower light transmitting plate (22) and a second wavelength converting layer (23) (Chen, Fig. 4A, 5I, ¶0048, ¶0054, ¶0070, ¶0077) including moisture sensitive quantum dot material is formed on an upper surface of the lower light transmitting plate (22), and the adhesive layer (e.g., 26, comprised of silicone) is formed on a lower surface of the first wavelength converting layer (21) between the chip (10) and the first wavelength converting layer (21) to reduce the possibility of moisture and oxygen permeating inside the light-emitting device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming the adhesive layer on a lower surface of the first wavelength converting layer between the chip and the first wavelength converting layer as taught by Chen to have the light emitting device package, wherein the adhesive layer is formed on a lower surface of the first wavelength converting layer in order to provide improved quantum dot-based color-converted light-emitting device with reduced possibility of moisture and oxygen permeating inside the light-emitting device, a good hermetic seal to protect quantum dot material, and a low thermal resistance with superior heat dissipation path to reduce the junction temperature of the LED semiconductor chip (Chen, ¶0002, ¶0011-¶0013, ¶0070).
Regarding claim 6, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose that the adhesive layer is formed on at least one side of the light emitting device and has a predetermined slop on the at least one side of the light emitting device.
However, Chen teaches a quantum dot-based color-converted light-emitting device (Chen, Fig. 4A, 5I, ¶0002, ¶0035-¶0055, ¶0070-¶0082) comprising a quantum dot material and a phosphor material having a low thermal resistance with superior heat dissipation path to reduce the junction temperature of the LED semiconductor chip, wherein the first wavelength converting layer (21) (Chen, Fig. 4A, 5I, ¶0042-¶0043) including phosphor material is formed on a lower surface of the lower light transmitting plate (22) and a second wavelength converting layer (23) (Chen, Fig. 4B, 5I, ¶0048, ¶0054, ¶0070- ¶0071, ¶0077-¶0079) including moisture sensitive quantum dot material is formed on an upper surface of the lower light transmitting plate (22), and the adhesive layer (40) (Chen, Fig. 4B, 5I, ¶0071-¶0072) is formed on at least one side of the light emitting device (10) and has a predetermined slop on the at least one side of the light emitting device to effectively reflect the primary light emitted by the light emitting chip (10) so that the primary light excites the wavelength converting structure (20) more uniformly, and, therefore, the photo-oxidation phenomenon of the quantum dot material is reduced to increase its lifetime.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming the adhesive layer on sidewalls of the chip as chip-edge-surface spacer structure having slanted surfaces as taught by Chen to have the light emitting device package, wherein the adhesive layer is formed on at least one side of the light emitting device and has a predetermined slop on the at least one side of the light emitting device in order to effectively reflect the primary light emitted by the light emitting chip to  excite the wavelength converting structure more uniformly, and to reduce the photo-oxidation phenomenon of the quantum dot material to increase its lifetime, and thus to provide improved quantum dot-based color-converted light-emitting device (Chen, ¶0002, ¶0011-¶0013, ¶0071-¶0072).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 1, and further in view of Hayashi (US 2019/0198729).
Regarding claim 5, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose that the adhesive layer comprises a light scattering agent. However, Hayashi teaches forming the adhesive layer (6) (Hayashi, Fig. 14B, ¶0056-¶0058, ¶0187, ¶0191) including diffusing agent such as titanium oxide and silicon oxide to allow the light to enter wavelength conversion member (3) more evenly thereby improving color non-uniformity of the light emitting device and to increase luminous flux and light extraction efficiency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device package of Hsieh/Goeoetz/Li by forming the adhesive layer including diffusing agent as taught by Hayashi to have the adhesive layer that comprises a light scattering agent in order to allow the light to enter wavelength conversion member more evenly thereby improving color non-uniformity of the light emitting device, and to increase luminous flux and light extraction efficiency of the device (Hayashi, ¶0056, ¶0058).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 1, and further in view of Sakumoto (US 2008/0049430).
Regarding claim 8, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose the light emitting device package, further comprising: a plurality of patterns is formed on the lower surface of the lower light transmitting plate. However, Sakumoto teaches forming the light emitting device package comprising light transmitting plate (13) (Sakumoto, Figs. 3-5, 7, ¶0006-¶0008, ¶0042-¶0073) having the uneven lower surface (13b) with a plurality of patterns (e.g., surface texture) formed on the lower surface (13b) of the lower light transmitting plate such that the lower surface (13b) has a relatively large surface area due to uneven surface structure to increase the amount of the primary light transmitted through the lower surface and to decrease the reflection in a specific area of the inner surface (Sakumoto, Figs. 3-5, 7, ¶0073).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming the light transmitting plate having the uneven lower surface with a plurality of surface textures as taught by Sakumoto to have the light emitting device package, further comprising: a plurality of patterns is formed on the lower surface of the lower light transmitting plate in order to increase the amount of the primary light transmitted through the lower surface and to decrease the reflection in a specific area of the inner surface (Sakumoto, ¶0006, ¶0073).
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 1, and further in view of Fan (US 2019/0245123).
Regarding claims 11 and 12, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose the light emitting device package, wherein a curvature portion having a curvature is formed at an edge of a lower surface of the lower light transmitting plate (as claimed in claim 11); wherein the curvature portion has a shape protruding toward the empty portion (as claimed in claim 12). However, Fan teaches a quantum dot LED including a light transmitting body (33/35/38) (Fan, Fig. 3, ¶0006-¶0018, ¶0025-¶0032) that comprises a lower light transmitting plate (e.g., a portion of the first encapsulation barrier layer 33 extending under the groove 34) (Fan, Fig. 3, ¶0025) including a curvature portion (e.g., a recess in the first encapsulation barrier layer 33 to encapsulate the reflecting portion 313) having a curvature is formed at an edge of a lower surface of the lower light transmitting plate (33); wherein the curvature portion (e.g., a recess for reflecting portion 313) has a shape protruding toward the empty portion (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device package of Hsieh/Goeoetz/Li by forming a quantum dot LED including a recess at an edge of a lower surface of the lower light transmitting plate and empty portion in the lower light transmitting plate as taught by Fan to have the light emitting device package, wherein a curvature portion having a curvature is formed at an edge of a lower surface of the lower light transmitting plate (as claimed in claim 11); wherein the curvature portion has a shape protruding toward the empty portion (as claimed in claim 12) in order to provide quantum dot LED with improved encapsulation, and to reflect lateral light from the LED to increase efficiency of the LED device (Fan, ¶0005-¶0018, ¶0027).
Regarding claim 14, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 1. Further, Hsieh does not specifically disclose the light emitting device package, wherein the predetermined angle is 60º to 80º. However, Fan teaches a quantum dot LED including a light transmitting body (33/35/38) (Fan, Fig. 3, ¶0006-¶0018, ¶0025-¶0032) that comprises a lower light transmitting plate (portion of the first encapsulation barrier layer 33 extending under the groove 34) (Fan, Fig. 3, ¶0025) including a side surface (a recess in the first encapsulation barrier layer 33 to encapsulate the reflecting portion 313 includes inclined side surface) formed in a directional shape (the inclined side surface of the first encapsulation barrier layer 33) having a predetermined degree, and a width of the upper light transmitting plate (the second encapsulation barrier layer 38 including lens 35) is greater than a width of the lower light transmitting plate (the first encapsulation barrier layer 33 extending under the groove 34) (Fan, Fig. 3, ¶0025); wherein the predetermined angle of the inclined side surface of the first encapsulation barrier layer (33) is greater than 45º and less than 90º in order to provide reflector (313) for reflecting lateral light from the LED (32).
The claimed range between 60º to 80º overlap the range between 45º to 90º of Fan. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the light emitting device package of Hsieh/Goeoetz/Li by forming a quantum dot LED including a recess in the lower light transmitting plate, and with a side surface of the recess formed at a predetermined degree as taught by Fan, and optimizing the predetermined degree to have the light emitting device package, wherein the predetermined angle is 60º to 80º in order to provide quantum dot LED with improved encapsulation, and to reflect lateral light from the LED to increase efficiency of the LED device (Fan, ¶0005-¶0018, ¶0027).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 15, and further in view of Yoo et al. (US 2018/0351052, hereinafter Yoo).
Regarding claim 16, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 15. Further, Hsieh does not specifically disclose the light emitting device package, wherein the side light transmitting plates comprise a second welding region formed between the first welding region and the empty portion. However, Yoo teaches a light-emitting device package (Yoo, Figs. 4A-4B, 10, ¶0005-¶0008, ¶0026-¶0058, ¶0076-¶0081, ¶0093-¶0113) including a quantum dot glass structure (130) having improved light emission characteristics and improved reliability, wherein the quantum dot glass structure (130) comprises a glass container (140) having an opening (141) and a glass cover (150) welded by a laser such that welding areas (160) are including in the bonding portions (143) between the glass container (140) and the glass cover (150), the welding areas (160) are formed on side portions of the glass container around the weld line (170) by melting portions of the glass container (140) and the glass cover (150), and include a second welding region (160) (Yoo, Fig., 4A, ¶0054-¶0055) formed between the first welding region (e.g., 160, at the edge of the glass structure 140/150) and the empty portion (e.g., opening 141) to effectively block moisture and oxygen, and to improve the reliability of the quantum dot glass structure (130).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming a light transmitting plate as a quantum dot glass structure of Yoo comprising a glass container having an opening and a glass cover welded by a laser as taught by Yoo to have the light emitting device package, wherein the side light transmitting plates comprise a second welding region formed between the first welding region and the empty portion in order to effectively block moisture and oxygen, and to improve the reliability of the quantum dot glass structure (Yoo, ¶0005, ¶0049, ¶0054, ¶0055, ¶0081).
Regarding claim 17, Hsieh in view of Goeoetz, Li, and Yoo discloses the light emitting device package of claim 16. Further, Hsieh does not specifically disclose that the first welding region having a semi-elliptical shape and the second welding region having an elliptical shape. However, Goeoetz teaches forming a connection region (122) (Goeoetz, Fig. 1C, ¶0065) having a welding seam (121) having an elliptical shape. Further, Yoo teaches forming a connecting region (143) between the glass container (140) and the glass cover (150) and including a plurality of welding areas (160) around the weld line (170) by melting portions of the glass container (140) and the glass cover (150) by the heating of the laser (Yoo, Fig., 4A, ¶0054-¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li/Yoo by forming a light transmitting plate as a quantum dot glass structure of Yoo comprising a glass container having an opening and a glass cover welded by using the heating of the laser as taught by Yoo, wherein the spot size of the laser and the intensity of the laser is optimized to have the light emitting device package, wherein the first welding region having a semi-elliptical shape and the second welding region having an elliptical shape in order to effectively block moisture and oxygen, and to improve the reliability of the quantum dot glass structure (Yoo, ¶0005, ¶0049, ¶0054, ¶0055, ¶0081).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0259922 to Hsieh in view of Goeoetz (US 2017/0345977) and Li (US 2017/0059129) as applied to claim 18, and further in view of of Kräuter et al. (US 2013/0207148, hereinafter Kräuter).
Regarding claim 20, Hsieh in view of Goeoetz and Li discloses the light emitting device package of claim 18. Further, Hsieh does not specifically disclose the light emitting device package, further comprising: a molding member formed between the light transmitting plate body and the reflector member.
However, Kräuter teaches forming a transparent body (20) (Kräuter, Fig. 3, ¶0114, ¶0116-¶117, ¶0124, ¶0128) formed between the conversion element (31) including a converter material (30) and the reflector member (e.g., housing 5 having reflecting properties) (Kräuter, Fig. 3, ¶0065, ¶0112-¶0113, ¶0117), wherein the chip (10) is formed in a recess (6) filled with a compound consists of the transparent body (20), and the conversion element (31) is bonded to the chip (10) via a portion of the transparent body (20) having function of an adhesive, and the heat from the conversion material (30) of the conversion element (31) is dissipated via the transparent body (20) (Kräuter, Fig. 3, ¶0114-¶0116), and further an enveloping layer (Kräuter, Fig. 3, ¶0124) of glass is produced on the conversion element (31) for external protection of the conversion element (31) so that efficiency of the converter material (30) is increased.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the light emitting device package of Hsieh/Goeoetz/Li by forming a chip and the conversion element in a recess filled with a compound consists of the transparent body material as taught by Kräuter, wherein the transparent body material functions as an adhesive and a molding member to have the light emitting device package, further comprising: a molding member formed between the light transmitting plate body and the reflector member in order to dissipate heat from the conversion material via the transparent body material to increase efficiency of the converter material (Kräuter, ¶0114-¶0116).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891